                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


    KEITH CARR,                                       Case No. 20‐CV‐721 (NEB/TNL)

                        Petitioner,

    v.                                             ORDER ACCEPTING REPORT AND
                                                       RECOMMENDATION
    WARDEN S. KALLIS,

                        Respondent.



         Keith Carr, currently incarcerated at Federal Medical Center—Rochester, filed a

petition for writ of habeas corpus under 28 U.S.C. Section 2241, seeking his release from

custody. (ECF No. 1 (“Pet.”).) In a Report and Recommendation, United States Magistrate

Judge Tony N. Leung recommends dismissing the petition without prejudice for lack of

jurisdiction. (ECF No. 19 (“R&R”) at 21.) Carr objected. (ECF Nos. 22, 24.) For the

following reasons, the Court overrules Carr’s objection, accepts the R&R, and dismisses

the Petition without prejudice.

                                       BACKGROUND

         The R&R details the factual and procedural history of the case, (R&R at 2–5), but

the Court briefly lays out the facts necessary to understand the Petition’s context.1




1   In so doing, the Court cites to the R&R and incorporates the citations it contains.
       Initial Conviction. In 2011, Carr was indicted on drug trafficking charges in the

Northern District of Illinois. (R&R at 2.) The government filed an Information under 21

U.S.C. Section 851, stating its intent to enhance based on Carr’s 2002 conviction for

possession of a controlled substance in violation of 720 Ill. Comp. Stat. 570/402(c)

(“Section 402(c)”). (Id.) The government, through electronic filing, served the Information

on Carr’s counsel and Carr’s counsel received it. (Id. at 2–3 n.1.) Due to a clerical error,

however, the Information was removed from the docket and the government did not

discover the error until after a jury had found Carr guilty. The court sentenced Carr to

240 months’ imprisonment, the mandatory minimum because of his 2002 conviction. (Id.)

       Appeal and Section 2255 Petition. Carr appealed his conviction, arguing that the

Information’s absence from the docket rendered his sentence enhancement unlawful. (Id.

at 3–4); United States v. Carr, 695 F. App’x 953, 955–56 (7th Cir. 2017). The Seventh Circuit

affirmed his conviction, specifically rejecting Carr’s argument that the Information was

defective. (R&R at 4); Carr, 695 F. App’x at 957. Carr then filed a postconviction motion

challenging his conviction under 28 U.S.C. Section 2255, again challenging the

Information. (R&R at 4.) The district court denied the motion. (Id.) In 2018, Carr sought

permission from the Seventh Circuit to file a second Section 2255 motion, arguing that a

2016 Supreme Court case had established that Section 402(c) was not a valid statute for

enhancing his conviction. (Id. at 4–5.) The Seventh Circuit denied the request because the




                                             2
request relied on cases that did not announce a new rule of constitutional law and

therefore was procedurally improper. (Id. at 5.)

          Section 2241 Petition. Carr now brings a Petition under Section 2241, again arguing

that, based on an intervening change in the law, Section 402(c) is an improper predicate

offense for enhancement under 21 U.S.C. Section 851 and that his 240‐month sentence is

therefore unlawful. (Id. at 5–6; Pet.)

                                         ANALYSIS

          The Court reviews the portions of the R&R to which Carr objects de novo. 28 U.S.C.

§ 636(b)(1)(C); Fed. R. Civ. P. 72(b)(3). It reviews the remaining portions of the R&R for

clear error. Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per

curiam). Because Carr is proceeding pro se, the Court construes his objections liberally.

Erickson v. Pardus, 551 U.S. 89, 94 (2007).

          Section 2241 Petitions. The government concedes that Seventh Circuit has held that

a conviction under Section 402(c) is insufficient, standing alone, to merit the enhancement

Carr received. (ECF No. 10 at 8.) The government accordingly concedes that, if the Court

reaches the merits of Carr’s claims, granting Carr’s petition would be appropriate. (Id.)

The government argues, however, that Section 2255’s procedural limits bar granting Carr

relief.

          The Court has the power to grant petitions for writs of habeas corpus when a

petitioner is “in custody in violation of the Constitution or law or treaties of the United



                                               3
States.” 28 U.S.C. § 2241(c). The Court may not entertain such a petition, however, if that

petitioner “has failed to apply for relief, by motion, to the court which sentenced him, or

that such court has denied him relief, unless it also appears that the remedy by motion

[under Section 2255] is inadequate or ineffective to test the legality of his detention.” 28

U.S.C. § 2255(e). This is known as the “Savings Clause.” The petitioner has the burden to

show that Section 2255 is inadequate or ineffective. Abdullah v. Hedrick, 392 F.3d 957, 959

(8th Cir. 2004). Because of the Savings Clause, the Court may grant Carr relief only if

Section 2255 is “inadequate or ineffective” to challenge his incarceration.

       Carr argues that the Court should apply the Seventh Circuit’s Savings Clause

jurisprudence (where Carr committed the offenses leading to his imprisonment), rather

than the Eighth Circuit’s (where Carr is incarcerated and has filed the Petition). The result

is the same under either test: Carr cannot obtain relief.

       The Eighth Circuit. In the Eighth Circuit, to establish that Section 2255 is inadequate

or ineffective, the petitioner must show that there is more than a procedural barrier.

United States v. Lurie, 207 F.3d 1075, 1077 (8th Cir. 2000). Nor is a Section 2255 motion

inadequate or ineffective simply because a court has already denied a previous Section

2255 petition, the court of appeals has denied permission to file a second Section 2255

petition, or Section 2255’s grace period has expired. Hill v. Morrison, 349 F.3d 1089, 1091

(8th Cir. 2003). If the petitioner “had any opportunity to bring his claim beforehand,”

Section 2255 is not ineffective or inadequate. Abdullah, 392 F.3d at 963. And if the prisoner



                                              4
could have or did raise an issue in a Section 2255 petition, he cannot then raise that issue

in a Section 2241 motion. Hill, 349 F.3d at 1092. The bottom line is that if a petitioner had

“one unobstructed procedural opportunity to challenge his conviction” through Section

2255, Section 2255 is not inadequate or ineffective. Abdullah, 392 F.3d at 963. The petitioner

need not have taken the opportunity, or even recognized its existence—it need only have

existed. Id.

       In his Section 2255 motion, Carr had an opportunity to raise the issues he raises

now, and he did so. Therefore, he cannot show that Section 2255 is inadequate or

ineffective. He raised his challenge to the Information on direct appeal. Carr, 695 F. App’x

at 957. And his challenge to Section 402(c) relies upon Mathis v. United States, 136 S. Ct.

2243 (2016), a case the Supreme Court decided several months before Carr filed his

appellate brief and nearly two years before he filed his initial Section 2255 motion. (R&R

at 12; ECF No. 3 at 3.) Carr could have raised his Mathis argument in either context but

failed to do so. He had his “one unobstructed procedural opportunity” and did not take

it. Abdullah, 392 F.3d at 963. Carr has not met his burden to show that Section 2255 is

inadequate or ineffective to challenge his incarceration under Eighth Circuit law.

       Carr argues that the R&R overlooks the “essential [p]urpose” of Section 2241,

which, in his view, is “to provide a petitioner with an opportunity to correct a

fundamental [m]iscarriage of justice.” (ECF No. 22 at 2.) Section 2255(e), however,

specifically limits the Court’s ability to grant Section 2241 petitioners relief if they could



                                              5
have brought their claims in prior proceedings. 28 U.S.C. § 2255; Abdullah, 392 F.3d at 963.

Regardless of the merits of such a petition, so long as Section 2255 is not “inadequate or

ineffective,” the Court cannot grant relief.

       The Seventh Circuit. Nor does Carr fare any better under the Seventh Circuit’s law.

Under the Seventh Circuit’s test, the petitioner must show three things: (1) the Section

2241 claim relies upon a retroactive statutory interpretation case, not a constitutional one;

(2) the petitioner could not have raised the issue in his first Section 2255 motion; and

(3) the error rises to the level of a miscarriage of justice. Chazen v. Marske, 938 F.3d 851,

856 (7th Cir. 2019). Even assuming that Carr has met the first element, he cannot meet the

second—he could have (and did) raise these issues in prior litigation. (See R&R at 4–5

(detailing Carr’s request to file a second Section 2255 petition).) Carr is therefore not

entitled to relief under Section 2241.

       Remaining Claims and Certificate of Appealability. The R&R recommends denying

any remaining claims Carr has brought in the Petition. (R&R at 18–19.) Carr’s objection

does not provide any specific refutation of the R&R’s conclusions, and the Court finds no

clear error in the R&R’s conclusions. Carr does not explain how he could not have raised

these issues either on direct appeal or previous postconviction litigation and Section

2255(e) therefore bars them in this context.

       To appeal an adverse determination on a petition for habeas corpus, the petitioner

must obtain a certificate of appealability from either a circuit judge or from the Court. 28



                                               6
U.S.C. § 2253(c). To obtain a certificate of appealability, the petitioner must make “a

substantial showing of the denial of a constitutional right.” Id. § 2253(c)(2). To make this

showing, a petitioner must demonstrate that “jurists of reason would find it debatable

whether the petition states a valid claim of the denial of a constitutional right.” Slack v.

McDaniel, 529 U.S. 473, 478 (2000). Carr has not made such a showing and the Court

therefore declines to issue a certificate of appealability.

       The Court has reviewed the remaining portions of the R&R for clear error. Fed. R.

Civ. P. 72(b); Grinder, 73 F.3d at 795. Finding no clear error, the Court accepts those

portions of the R&R.

                                      CONCLUSION

       Based on the foregoing and on all the files, records, and proceedings herein, IT IS

HEREBY ORDERED THAT:

       1.     Carr’s objections to the R&R (ECF Nos. 22, 24) are OVERRRULED;

       2.     The R&R (ECF No. 19) is ACCEPTED;

       3.     The Petition (ECF No. 1) is DISMISSED WITHOUT PREJUDICE for lack of

              jurisdiction; and

       4.     No Certificate of Appealability be issued.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: May 7, 2021                                 BY THE COURT:

                                                   s/Nancy E. Brasel
                                                   Nancy E. Brasel
                                                   United States District Judge



                                              7
